Dismissed and Memorandum Opinion filed March 2, 2006








Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00693-CV
____________
 
PEARLAND HOSPITALITY SERVICE, INC.,
Appellant
 
V.
 
HOPE LUMBER & SUPPLY CO., Appellee
 

 
On Appeal from
County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause
No. 802,411
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 27, 2005.
On February 22, 2006, the parties filed a motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum
Opinion filed March 2, 2006.
Panel consists of Justices Hudson, Fowler, and
Seymore.